
	
		II
		109th CONGRESS
		2d Session
		S. 2983
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2006
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for the Department of Housing and Urban
		  Development to coordinate Federal housing assistance efforts in the case of
		  disasters resulting in long-term housing needs.
	
	
		1.Short titleThis Act may be cited as the Natural
			 Disaster Housing Reform Act of 2006.
		2.HUD as lead
			 agency in cases of disasters resulting in Long-Term housing needs
			(a)In
			 GeneralIt is the policy of the United States that the Department
			 of Housing and Urban Development shall be primary Federal agency responsible
			 for coordinating and administering housing assistance in connection with any
			 major disaster (as such term is defined in section 102 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) for any
			 area that, pursuant to section 408(b)(2) of such Act, is determined to be an
			 area for which such disaster will result in long-term housing needs.
			(b)ConsultationThe
			 Secretary of Housing and Urban Development shall, in coordinating and
			 administering housing assistance pursuant to subsection (a), consult with the
			 Secretary of Homeland Security, the Director of the Federal Emergency
			 Management Agency, and such other heads of Federal agencies as may be
			 appropriate.
			(c)Use of Regional
			 and Local OfficesIn coordinating and administering housing
			 assistance pursuant to subsection (a), the Secretary of Housing and Urban
			 Development shall utilize staff and other resources of appropriate regional,
			 field, and area offices of the Department and consult and coordinate with
			 appropriate State and local housing agencies.
			(d)PreparednessThe
			 Secretary of Housing and Urban Development shall take such actions as may be
			 necessary to ensure that officers and staff of the Department at headquarters,
			 regional, field, and area offices at all times have the capability, capacity,
			 training, and resources necessary to carry out the responsibilities under
			 subsection (a).
			(e)Housing
			 AssistanceFor purposes of this section, the term housing
			 assistance—
				(1)means any
			 assistance that is provided to individuals, families, or households to respond
			 to disaster-related housing needs of individuals, families, or households who
			 are displaced from their predisaster primary residences or whose predisaster
			 primary residences are rendered uninhabitable as a result of damage caused by a
			 major disaster pursuant to—
					(A)the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
			 seq.)); or
					(B)any other
			 provision of law specifically providing funds or assistance in connection with
			 a major disaster; and
					(2)includes—
					(A)financial
			 assistance;
					(B)the provision of
			 temporary, transitional, and permanent housing units;
					(C)assistance for
			 repair, replacement, and construction of housing units;
					(D)technical
			 assistance; and
					(E)any other form or
			 type of housing assistance.
					(f)Determination
			 of Long-Term Housing NeedsSection 408(b) of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(b)) is
			 amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting
			 after paragraph (1) the following new paragraph:
					
						(2)Determination
				of areas for which disaster results in long-term housing needs
							(A)State
				requestAfter the occurrence and declaration of a major disaster,
				the Governor of a State containing any area that is subject to the declaration
				by the President of such major disaster may request the President to determine,
				for all or any part of such area in the State, that the disaster will result in
				long-term housing needs.
							(B)Standard
								(i)In
				generalUpon a request pursuant to subparagraph (A), the
				President shall determine whether to grant such request.
								(ii)FindingsThe
				President shall grant such a request and determine that the major disaster will
				result in long-term housing needs with respect to an area if the President
				finds that the disaster will displace individuals or households in the area
				from their predisaster primary residences, or will render such predisaster
				primary residences in the area uninhabitable, for a period of 30 days or
				more.
								.
				(g)Conforming
			 AmendmentSection 408(b) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5174(b)), as amended by
			 subsection (f) of this section, is amended by adding at the end the
			 following:
				
					(4)HUD
				administrationIn accordance with section 2 of the Natural
				Disaster Housing Reform Act of 2006, in the case of any area for which any
				major disaster is determined to result in long-term housing needs pursuant to
				paragraph (2), the President shall carry out the functions under this section
				relating to housing assistance, including this subsection and subsections (c)
				and (d), acting through the Secretary of Housing and Urban
				Development.
					.
			(h)Savings
			 ProvisionThis section and the amendments made by this section
			 may not be construed to affect, alter, limit, or decrease the authority of the
			 Director of the Federal Emergency Management Agency in the overall coordination
			 of assistance and relief with respect to a major disaster.
			3.Federal
			 assistance to individuals and householdsSection 408 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) is
			 amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (3)
			 (as so redesignated by section 2(f)(1) of this Act), by adding at the end the
			 following:
					
						(C)Manufactured
				modular housingIn making any determination of cost effectiveness
				under subparagraph (A), the President shall consider whether or not
				manufactured modular housing can be provided to an individual or household at a
				cost to the Government that is less than the same cost necessary to provide
				other readily fabricated dwellings.
						;
				and
				(B)by adding at the
			 end the following:
					
						(5)Consent of
				owner
							(A)In
				generalNotwithstanding paragraph (2)(C), the President shall
				seek the consent of each individual or household prior to providing such
				individual or household with manufactured modular housing assistance.
							(B)Rejection of
				manufactured modular housing assistanceIf an individual or
				household does not provide consent under subparagraph (A), such individual or
				household shall remain eligible for any other assistance available under this
				section.
							(6)Owner
				contributionNothing in this section shall be construed to
				prevent an individual or household from contributing, in addition to any
				assistance provided under this section, such sums as are necessary in order to
				obtain manufactured modular housing that is of greater size or quality than
				that provided by the President under this
				section.
						;
				(2)in subsection
			 (c)—
				(A)in paragraph
			 (1)(A)(ii), by inserting the amount of any security deposit for the
			 accommodation, the amount of any utility fees associated with the
			 accommodation, and after plus;
				(B)in paragraph
			 (2)—
					(i)in
			 subparagraph (A)—
						(I)in clause (i), by
			 striking (i) and inserting (i)(I);
						(II)by redesignating
			 clause (ii) as subparagraph (II); and
						(III)by adding at
			 the end the following:
							
								(ii)the repair, to a
				safe and sanitary living or functioning condition, of existing rental units
				that, upon such repair, will be used as alternate housing accommodations for
				individuals or households described in paragraph
				(1).
								;
						(ii)in
			 subparagraph (B)—
						(I)by striking
			 this paragraph and inserting subparagraph (A)(i);
			 and
						(II)by inserting
			 not after can; and
						(iii)in subparagraph
			 (C), by striking this paragraph and inserting
			 subparagraph (A)(i); and
					(C)in paragraph
			 (4)—
					(i)in
			 the paragraph heading, by inserting or
			 semi-permanent after Permanent;
					(ii)by
			 inserting or semi-permanent after
			 permanent;
					(iii)by striking “in
			 insular areas” and inserting the following: “in—
						
							(A)insular
				areas
							;
					(iv)by
			 striking (A) no alternative and inserting (i) no
			 alternative and adjusting the margin accordingly;
					(v)by
			 striking (B) and inserting (ii) and adjusting the
			 margin accordingly;
					(vi)by
			 striking the period at the end and inserting ; and; and
					(vii)by adding at
			 the end the following:
						
							(B)any area in which
				the President declared a major disaster or emergency in connection with
				Hurricane Katrina of 2005 during the period beginning on August 28, 2005, and
				ending on December 31,
				2007.
							;
					(3)in subsection
			 (d)(1), by adding at the end the following:
				
					(C)Sites located
				in a floodplainNotwithstanding any other provision of law,
				including section 9 of title 44, Code of Federal Regulations (or any
				corresponding similar regulation or ruling), any permanent, semi-permanent, or
				temporary housing provided under this section, including any readily fabricated
				dwelling, manufactured housing, or manufactured modular housing, may be located
				in any area identified by the Director as an area having special flood hazards
				under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C.
				4012a)).
					(D)Individual
				sites for manufactured modular housingManufactured modular
				housing made available under this section—
						(i)shall, whenever
				practicable, be located on a site that is a discrete and separate parcel of
				land; and
						(ii)may not be
				located on a site that—
							(I)is managed by the
				Director; and
							(II)contains 3 or
				more other manufactured modular housing
				units.
							;
				and
			(4)by adding at the
			 end the following:
				
					(j)Evacuation
				PlansThe Director, in consultation with the Governor of each
				State and the heads of such units of local government as the Director may
				determine, shall develop and maintain detailed and comprehensive mass
				evacuation plans for individuals or households receiving assistance under this
				section for the 18-month period beginning on the date of the declaration of the
				disaster for which such assistance is
				provided.
					.
			
